
	

113 HR 5306 IH: Social Security 2100 Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5306
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect our Social Security system and improve benefits for current and future generations.
	
	
		1.Short titleThis Act may be cited as the Social Security 2100 Act.
		IStrengthening Benefits
			101.Across-the-board benefit increase
				(a)In generalSection 215(a)(1)(A)(i) of the Social Security Act (42 U.S.C. 415(a)(1)(A)(i)) is amended by
			 striking 90 percent and inserting 93 percent.
				(b)Effective date
					(1)In generalThe amendment made by subsection (a) shall apply with respect to monthly insurance benefits payable
			 for any month after December 2014.
					(2)Recomputation of primary insurance amountsNotwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security
			 shall recompute primary insurance amounts originally computed for months
			 prior to January 2015 to the extent necessary to carry out the amendments
			 made by this section.
					102.Computation of cost-of-living increases
				(a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended by adding at the end
			 the following new subparagraph:
					
						(H)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor
			 Statistics of the Department of Labor)..
				(b)Application to pre-1979 law
					(1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in
			 certain cases under the provisions of such Act as in effect after December
			 1978, is amended by adding at the end the following new subparagraph:
						
							(D)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor
			 Statistics of the Department of Labor)..
					(2)Conforming changeSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)) is amended by inserting and by section 102 of the Social Security 2100 Act after 1986.
					(c)No effect on adjustments under other lawsSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended by adding at the end the
			 following:
					
						(6)Any provision of law (other than in this title, title VIII, or title XVI) which provides for
			 adjustment of an amount based on a change in benefit amounts resulting
			 from a determination made under this subsection shall be applied and
			 administered without regard to the amendments made by section 102 of the Social Security 2100 Act..
				(d)Publication of Consumer Price Index for Elderly ConsumersThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish the index
			 authorized by section 191 of the Older Americans Amendments Act of 1987
			 (29 U.S.C. 2 note) for each calendar month, beginning with July of the
			 calendar year following the calendar year in which this Act is enacted,
			 and such index shall be known as the Consumer Price Index for Elderly
			 Consumers.
				(e)Effective dateThe amendments made by subsection (a) shall apply to determinations made with respect to
			 cost-of-living computation quarters (as defined in section 215(i)(1)(B) of
			 the Social Security Act (42 U.S.C. 415(i)(1)(B))) ending on or after
			 September 30 of the second calendar year following the calendar year in
			 which this Act is enacted.
				103.Increase in minimum benefit for lifetime low earners based on years in the workforce
				(a)In generalSection 215(a)(1) of the Social Security Act (42 U.S.C. 415(a)(1)) is amended—
					(1)by redesignating subparagraph (D) as subparagraph (E); and
					(2)by inserting after subparagraph (C) the following new subparagraph:
						
							(D)
								(i)Effective with respect to the benefits of individuals who become eligible for old-age insurance
			 benefits or disability insurance benefits (or die before becoming so
			 eligible) after 2014, no primary insurance amount computed under
			 subparagraph (A) may be less than the greater of—
									(I)the minimum monthly amount computed under subparagraph (C); or
									(II)in the case of an individual who has more than 10 years of work (as defined in clause (iv)(I)), the
			 alternative minimum amount determined under clause (ii).
									(ii)
									(I)The alternative minimum amount determined under this clause is the applicable percentage of 1/12 of the annual dollar amount determined under clause (iii) for the year in which the amount is
			 determined.
									(II)For purposes of subclause (I), the applicable percentage is the percentage specified in connection
			 with the number of years of work, as set forth in the following table:
										If the number of yearsThe applicable of work is:percentage is:116.25 percent1212.50 percent1318.75 percent1425.00 percent1531.25 percent1637.50 percent1743.75 percent1850.00 percent1956.25 percent2062.50 percent2168.75 percent2275.00 percent2381.25 percent2487.50 percent2593.75 percent26100.00 percent27106.25 percent28112.50 percent29118.75 percent30 or more125.00 percent.
									(iii)The annual dollar amount determined under this clause is—
									(I)for calendar year 2015, the poverty guideline for 2014; and
									(II)for any calendar year after 2015, the annual dollar amount for 2015 multiplied by the ratio of—
										(aa)the national average wage index (as defined in section 209(k)(1)) for the second calendar year
			 preceding the calendar year for which the determination is made, to
										(bb)the national average wage index (as so defined) for 2013.
										(iv)For purposes of this subparagraph—
									(I)the term year of work means, with respect to an individual, a year to which 4 quarters of coverage have been credited
			 based on such individual’s wages and self-employment income; and
									(II)the term poverty guideline for 2014 means the annual poverty guideline for 2014 (as updated annually in the Federal Register by the
			 Department of Health and Human Services under the authority of section
			 673(2) of the Omnibus Budget Reconciliation Act of 1981) as applicable to
			 a single individual..
					(b)RecomputationNotwithstanding section 215(f)(1) of the Social Security Act, the Commissioner of Social Security
			 shall recompute primary insurance amounts originally computed for months
			 prior to November 2014 to the extent necessary to carry out the amendments
			 made by this section.
				(c)Conforming amendmentSection 209(k)(1) of such Act (42 U.S.C. 409(k)(1)) is amended by inserting 215(a)(1)(E),  after 215(a)(1)(D),.
				104.Increase in threshold amounts and rate for inclusion of social security benefits in income
				(a)In generalSubsection (a) of section 86 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(a)In generalGross income for the taxable year of any taxpayer described in subsection (b) (notwithstanding
			 section 207 of the Social Security Act) includes social security benefits
			 in an amount equal to the lesser of—
							(1)85 percent of the social security benefits received during the taxable year, or
							(2)one-half of the excess described in subsection (b)(1)..
				(b)Base amountSubsection (c) of section 86 of such Code is amended to read as follows:
					
						(c)Base amountFor purposes of this section, the term base amount means—
							(1)except as otherwise provided in this paragraph, $50,000,
							(2)$100,000 in the case of a joint return, and
							(3)zero in the case of a taxpayer who—
								(A)is married as of the close of the taxable year (within the meaning of section 7703) but does not
			 file a joint return for such year, and
								(B)does not live apart from his spouse at all times during the taxable year..
				(c)Hospital Insurance Trust Fund held harmlessSection 121(e)(1) of the Social Security Amendments of 1986 (42 U.S.C. 401 note) is amended by
			 adding at the end the following new subparagraph:
					
						(C)The amounts appropriated to the hospital insurance trust fund by subparagraph (B) shall be
			 determined, and transferred from the general fund, at such times and in
			 such manner so as to replicate, to the extent possible, the appropriations
			 and transfers which would have occurred with respect to such trust fund
			 had subsections (a) and (b) of section 104 of the Social Security 2100 Act not been enacted..
				(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
				IIStrengthening the Trust Fund
			201.Determination of wages and self-employment income above contribution and benefit base after 2013
				(a)Determination of wages above contribution and benefit base after 2014
					(1)Amendments to the Internal Revenue Code
						(A)In generalParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by inserting after such calendar year. the following: The preceding sentence shall apply only to calendar years for which the contribution and benefit
			 base (as so determined) is less than $400,000, and, for such calendar
			 years, only to the extent remuneration paid to such employee by such
			 employer with respect to employment does not exceed $400,000..
						(B)Conforming amendmentParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by striking Act) to and inserting Act), or in excess of $400,000, to.
						(2)Amendment to the Social Security ActSection 209(a)(1)(I) of the Social Security Act (42 U.S.C. 409(a)(1)(I)) is amended by inserting
			 before the semicolon at the end the following: except that this subparagraph shall apply only to calendar years for which the contribution and
			 benefit base (as so determined) is less than $400,000, and, for such
			 calendar years, only to the extent remuneration paid to such employee by
			 such employer with respect to employment does not exceed $400,000.
					(3)Effective dateThe amendments made by this subsection shall apply with respect to remuneration paid in calendar
			 years after 2014.
					(b)Determination of self-Employment income above contribution and benefit base after 2014
					(1)Amendments to the Internal Revenue Code
						(A)In generalParagraph (1) of section 1402(b) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
							
								(1)in the case of the tax imposed by section 1401(a), an amount equal to—
									(A)$400,000, reduced (but not below zero) by
									(B)the sum of—
										(i)the part of the net earnings from self-employment (if any) which is not in excess of—
											(I)the amount equal to the contribution and benefit base (as determined under section 230 of the
			 Social Security Act) which is effective for the calendar year in which
			 such taxable year begins, minus
											(II)the amount of the wages paid to such individual during such taxable year, plus
											(ii)the amount of the wages paid to such individual during such taxable year which is in excess of the
			 amount in clause (i)(I); or.
						(B)PhaseoutSubsection (b) of section 1402 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the
			 contribution and benefit base (as determined under section 230 of the
			 Social Security Act) is less than $400,000..
						(2)Amendments to the Social Security Act
						(A)In generalSection 211(b)(1) of the Social Security Act (42 U.S.C. 411(b)) is amended—
							(i)in subparagraph (I)—
								(I)by inserting and before 2014 after 1974; and
								(II)by striking or at the end; and
								(ii)by adding at the end the following:
								
									(J)For any taxable year beginning in any calendar year after 2014, an amount equal to—
										(i)$400,000, reduced (but not below zero) by
										(ii)the sum of—
											(I)the part of the net earnings from self-employment (if any) which is not in excess of—
												(aa)the amount equal to the contribution and benefit base (as determined under section 230) which is
			 effective for the calendar year in which such taxable year begins, minus
												(bb)the amount of the wages paid to such individual during such taxable year, plus
												(II)the amount of the wages paid to such individual during such taxable year which is in excess of the
			 amount in subclause (I)(aa); or.
							(B)PhaseoutSection 211(b) of the Social Security Act (42 U.S.C. 411(b)) is amended by adding at the end the
			 following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the
			 contribution and benefit base (as determined under section 230) is less
			 than $400,000..
						(3)Effective dateThe amendments made by this subsection shall apply to net earnings from self-employment derived,
			 and remuneration paid, in calendar years after 2014.
					202.Inclusion of earnings over $400,000 in social security benefit formula
				(a)Inclusion of earnings over $400,000 in determination of primary insurance amountsSection 215(a)(1)(A) of the Social Security Act (42 U.S.C. 415(a)(1)(A)) is amended—
					(1)in clause (ii), by striking and at the end;
					(2)in clause (iii), by inserting and at the end; and
					(3)by inserting after clause (iii) the following:
						
							(iv)2 percent of the individual’s excess average indexed monthly earnings (as defined in subsection
			 (b)(5)(A))..
					(b)Definition of excess average indexed monthly earningsSection 215(b) of the Social Security Act (42 U.S.C. 415(b)) is amended—
					(1)by striking wages and self-employment income each place such terms appear and inserting basic wages and basic self-employment income, respectively; and
					(2)by adding at the end the following:
						
							(5)
								(A)An individual's excess average indexed monthly earnings shall be equal to the amount of the
			 individual's average indexed monthly earnings that would be determined
			 under this subsection by substituting excess wages for basic wages and excess self-employment income for basic self-employment income each place such terms appear in this subsection (except in this paragraph).
								(B)For purposes of this subsection—
									(i)the term basic wages means that portion of the wages of an individual paid in a year that does not exceed the
			 contribution and benefit base for the year;
									(ii)the term basic self-employment income means that portion of the self-employment income of an individual credited to a year that does not
			 exceed an amount equal to the contribution and benefit base for the year
			 minus the amount of the wages paid to the individual in the year;
									(iii)the term excess wages means that portion of the wages of an individual paid in a year after 2013 in excess of the higher
			 of $400,000 or the contribution and benefit base for the year; and
									(iv)the term excess self-employment income means that portion of the self-employment income of an individual credited to a year after 2014 in
			 excess of the higher of $400,000 or such contribution and benefit base..
					(c)Conforming amendmentSection 215(e)(1) of the Social Security Act (42 U.S.C. 415(e)(1)) is amended by inserting and before 2015 after 1974.
				(d)Effective dateThe amendments made by this section shall apply with respect to individuals who initially become
			 eligible (within the meaning of section 215(a)(3)(B) of the Social
			 Security Act) for old-age or disability insurance benefits under title II
			 of the Social Security Act, or who die (before becoming eligible for such
			 benefits), in any calendar year after 2014.
				203.Increase in Social Security tax rate
				(a)Tax on EmployeesThe table in subsection (a) of section 3101 of the Internal Revenue Code of 1986 is amended to read
			 as follows:
					
						In cases of wagesThe rate of tax received during:shall be:1990 or any calendar year before 20186.20 percent20186.25 percent20196.30 percent20206.35 percent20216.40 percent20226.45 percent20236.50 percent20246.55 percent20256.60 percent20266.65 percent20276.70 percent20286.75 percent20296.80 percent20306.85 percent20316.90 percent20326.95 percent20337.00 percent20347.05 percent20357.10 percent20367.15 percent2037 or thereafter7.20 percent..
				(b)Tax on EmployersThe table in subsection (a) of section 3111 of the Internal Revenue Code of 1986 is amended to read
			 as follows:
					
						In cases of wagesThe rate of tax received during:shall be:1990 or any calendar year before 20186.20 percent20186.25 percent20196.30 percent20206.35 percent20216.40 percent20226.45 percent20236.50 percent20246.55 percent20256.60 percent20266.65 percent20276.70 percent20286.75 percent20296.80 percent20306.85 percent20316.90 percent20326.95 percent20337.00 percent20347.05 percent20357.10 percent20367.15 percent2037 or thereafter7.20 percent..
				(c)Self-Employment IncomeThe table in subsection (a) of section 1401 of the Internal Revenue Code of 1986 is amended to read
			 as follows:
					
						In cases of wagesThe rate of tax received during:shall be:1990 or any calendar year before 201812.40 percent201812.50 percent201912.60 percent202012.70 percent202112.80 percent202212.90 percent202313.00 percent202413.10 percent202513.20 percent202613.30 percent202713.40 percent202813.50 percent202913.60 percent203013.70 percent203113.80 percent203213.90 percent203314.00 percent203414.10 percent203514.20 percent203614.30 percent2037 or thereafter14.40 percent..
				(d)Effective dateThe amendments made by this section shall apply to remuneration received, and taxable years
			 beginning, after December 31, 2014.
				204.Investment of the Social Security trust funds
				(a)In generalSection 201(d) of the Social Security Act (42 U.S.C. 401(d)) is amended—
					(1)by striking It shall be the duty and inserting (1) It shall be the duty;
					(2)by striking Such investments may be made only and inserting Except as provided in paragraph (2), such investments may be made only; and
					(3)by adding at the end the following:
						
							(2)
								(A)The Independent Social Security Investment Oversight Board shall establish, as provided in section
			 235(a)—
									(i)a Common Stock Old-Age Investment Fund in the Federal Old-Age and Survivors Insurance Trust Fund;
			 and
									(ii)a Common Stock Disability Investment Fund in the Federal Disability Insurance Trust Fund.
									(B)
									(i)In any calendar year after 2015 in which the OASDI trust fund ratio (as defined in subsection
			 (l)(3)(B)(iii)) is projected to be below 150 percent in the 75th year
			 after such year, the Managing Trustee shall transfer amounts from the
			 Federal Old-Age and Survivors Insurance Trust Fund or the Federal
			 Disability Insurance Trust Fund into the Common Stock Old-Age Investment
			 Fund or the Common Stock Disability Investment Fund, respectively, in
			 accordance with the policies and requirements set forth in section 714.
			 Amounts so transferred shall be the minimum amounts which would result in
			 a common stock ratio for such year that is 2.5 percentage points greater
			 than the common stock ratio for the previous year, except that the common
			 stock ratio may not exceed 25 percent for any year.
									(ii)In any calendar year after 2015 in which the OASDI trust fund ratio (as defined in subsection
			 (l)(3)(B)(iii)) is projected to equal or exceed 150 percent in the 75th
			 year after such year, the Managing Trustee shall take appropriate actions
			 to reduce the common stock ratio for such year by the lesser of—
										(I)the minimum reduction necessary to result in an OASDI trust fund ratio (as so defined) for such
			 year that does not exceed 150 percent in the 75th year after such year; or
										(II)2.5 percentage points.
										(iii)For purposes of this subparagraph, the term common stock ratio means, with respect to a calendar year, the aggregate percentage of the total amounts at the end
			 of such calendar year within each of the Federal Old-Age and Survivors
			 Insurance Trust Fund and the Federal Disability Insurance Trust Fund that
			 is maintained in the Common Stock Old-Age Investment Fund or the Common
			 Stock Disability Investment Fund, respectively.
									.
					(b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal years beginning on or after
			 October 1, 2015.
				205.Rules governing investment of Trust Funds in common stockTitle II of the Social Security Act (42 U.S.C. 401 et seq.) is amended by adding at the end the
			 following new section:
				
					235.Investment of Trust Funds in common stock(a)Common stock investment funds
							(1)Selection of indexThe Independent Social Security Investment Oversight Board shall select, for purposes of investment
			 of amounts held in a Common Stock Investment Fund, an index which is a
			 commonly recognized index comprised of common stock the aggregate market
			 value of which is a reasonably complete representation of the United
			 States equity markets.
							(2)Portfolio designAmounts held in a Common Stock Investment Fund shall be invested in a portfolio designed to
			 replicate the performance of the index selected under paragraph (1). The
			 portfolio shall be designed such that, to the extent practicable, the
			 percentage of the balance in such Account that is invested in each stock
			 is the same as the percentage determined by dividing the aggregate market
			 value of all shares of that stock by the aggregate market value of all
			 shares of all stocks included in such index.
							(b)No voting rights in securitiesThe Independent Social Security Investment Oversight Board and the Managing Trustee of the Trust
			 Funds may not exercise voting rights associated with the ownership of
			 securities by the Trust Funds.
						(c)Engagement of qualified public accountant
							(1)In generalThe Independent Social Security Investment Oversight Board shall annually engage, on behalf of the
			 Trust Funds, an independent qualified public accountant, who shall conduct
			 an examination of all accounts and other books and records maintained in
			 the administration of this section as the public accountant considers
			 necessary to enable the public accountant to make the determination
			 required by paragraph (2). The examination shall be conducted in
			 accordance with generally accepted auditing standards and shall involve
			 such tests of the accounts, books, and records as the public accountant
			 considers necessary.
							(2)Examination and reportThe public accountant conducting an examination under paragraph (1) shall determine whether the
			 accounts, books, and records referred to in paragraph (1) have been
			 maintained in conformity with generally accepted accounting principles
			 applied on a basis consistent with the manner in which such principles
			 were applied during the examination conducted under paragraph (1) during
			 each preceding year. The public accountant shall transmit to the Board,
			 the Comptroller General of the United States, and each House of the
			 Congress a report on his examination, including his determination under
			 this paragraph. The Board shall make publicly available, by posting on the
			 Internet and such other means as the Board may determine, each report
			 received under the preceding sentence.
							(3)DefinitionFor the purposes of this subsection, the term qualified public accountant shall have the same meaning as is provided in section 103(a)(3)(D) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1023(a)(3)(D)).
							(d)Fiduciary responsibilities
							(1)In generalUnder regulations of the Secretary of Labor, the provisions of sections 8477 and 8478 of title 5,
			 United States Code, shall apply in connection with the amounts maintained
			 in a Common Stock Investment Fund in the same manner and to the same
			 extent as such provisions apply in connection with the Thrift Savings
			 Fund.
							(2)Investigative authorityAny authority available to the Secretary of Labor under section 504 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1134) is hereby made available to
			 the Secretary of Labor, and any officer designated by the Secretary of
			 Labor, to determine whether any person has violated, or is about to
			 violate, any provision applicable under paragraph (1).
							(3)Exculpatory provisions; insurance
								(A)In generalAny provision in an agreement or instrument which purports to relieve a fiduciary from
			 responsibility or liability for any responsibility, obligation, or duty
			 under this section shall be void.
								(B)InsuranceAmounts held in the Trust Funds available for administrative expenses shall be available and may be
			 used at the discretion of the Independent Social Security Investment
			 Oversight Board to purchase insurance to cover potential liability of
			 persons who serve in a fiduciary capacity with respect to amounts
			 maintained in a Common Stock Investment Fund, without regard to whether a
			 policy of insurance permits recourse by the insurer against the fiduciary
			 in the case of a breach of a fiduciary obligation.
								(e)Definition of Common Stock Investment FundIn this section, the term Common Stock Investment Fund means the Common Stock Old-Age Investment Fund of the Federal Old-Age and Survivors Insurance
			 Trust Fund and the Common Stock Disability Investment Fund of the Federal
			 Disability Insurance Trust Fund..
			206.Establishment of Independent Social Security Investment Oversight BoardTitle VII of the Social Security Act (42 U.S.C. 901 et seq.) is amended by adding at the end the
			 following:
				
					714.Independent Social Security Investment Oversight Board(a)There is established in the Social Security Administration an Independent Social Security
			 Investment Oversight Board.
						(b)The Board shall be composed of a Chairman and four additional members. The Chairman and each
			 additional member shall be appointed by the President, by and with the
			 advice and consent of the Senate.
						(c)Members of the Board shall have substantial experience, training, and expertise in the management
			 of financial investments and service in a fiduciary capacity.
						(d)
							(1)A member of the Board shall be appointed for a term of 10 years, except that of the members first
			 appointed—
								(A)the member appointed as Chairman shall be appointed for a term of 10 years;
								(B)one member shall be appointed for a term of 8 years;
								(C)one member shall be appointed for a term of 6 years;
								(D)one member shall be appointed for a term of 4 years; and
								(E)one member shall be appointed for a term of 2 years, as designated by the President at the time of
			 appointment.
								(2)
								(A)A vacancy on the Board shall be filled in the manner in which the original appointment was made and
			 shall be subject to any conditions which applied with respect to the
			 original appointment.
								(B)An individual chosen to fill a vacancy shall be appointed for the unexpired term of the member
			 replaced.
								(C)The term of any member shall not expire before the date on which the member’s successor takes
			 office.
								(3)An individual appointed as a member of the Board may be removed from office only pursuant to a
			 finding by the President of neglect of duty or malfeasance in office.
							(e)The member of the Board designated by the President as Chairman shall serve as Chairman for a term
			 of 4 years (or until the expiration of his term as member of the Board, if
			 earlier). A member serving as Chairman may be reappointed as Chairman.
						(f)The Board shall—
							(1)establish policies for the investment and management of the Common Stock Old-Age Investment Fund
			 and the Common Stock Disability Investment Fund described in section
			 201(d)(2), including policies to provide for—
								(A)prudent investments suitable for accumulating funds for payment of monthly insurance benefits under
			 title II; and
								(B)low administrative costs;
								(2)review bids relating to, and hire managers for, each such Fund;
							(3)annually review the performance of each such Fund;
							(4)
								(A)report annually to the House of Representatives and the Senate and to the President regarding the
			 earnings on such investments; and
								(B)make each such report publicly available by publication in the Federal Register, posting on the
			 Internet, and such other means as the Board may determine; and
								(5)review and approve the budget of the Board.
							(g)
							(1)The Board may—
								(A)adopt, alter, and use a seal;
								(B)establish policies with which the Managing Trustee of the Trust Funds is required to comply under
			 section 201(d)(2); and
								(C)take such other actions as may be necessary to carry out the functions of the Board.
								(2)The policies of the Board may not require the Managing Trustee of the Trust Funds to invest or to
			 cause to be invested any sums in such Trust Funds in a specific asset or
			 to dispose of or cause to be disposed of any specific asset of such Trust
			 Funds.
							(h)
							(1)The Board shall meet—
								(A)not less than once during each month; and
								(B)at additional times at the call of the Chairman.
								(2)
								(A)The Board shall perform the functions and exercise the powers of the Board on a majority vote of a
			 quorum of the Board.
								(B)A vacancy on the Board shall not impair the authority of a quorum of the Board to perform the
			 functions and exercise the powers of the Board.
								(3)Three members of the Board shall constitute a quorum for the transaction of business.
							(4)
								(A)Each member of the Board who is not an officer or employee of the Federal Government shall be
			 compensated at the daily rate of basic pay payable for level IV of the
			 Executive Schedule for each day during which such member is engaged in
			 performing a function of the Board.
								(B)A member of the Board shall be paid travel, per diem, and other necessary expenses under subchapter
			 I of chapter 57 of title 5, United States Code, while traveling away from
			 such member’s home or regular place of business in the performance of the
			 duties of the Board.
								(5)The accrued annual leave of any officer or employee of the Federal Government who is a member of
			 the Board shall not be charged for any time used in performing services
			 for the Board.
							(i)The members of the Board shall discharge their responsibilities solely in the interest of the Trust
			 Funds in connection with investments of amounts in funds under section
			 201(d)(2).
						(j)The Board shall prepare and submit to the President, and, at the same time, to the appropriate
			 committees of Congress, an annual budget of the expenses and other items
			 relating to the Board which shall be included as a separate item in the
			 budget required to be transmitted to the Congress under section 1105 of
			 title 31, United States Code.
						(k)The Board may submit to the President, and, at the same time, shall submit to each House of
			 Congress, any legislative recommendations of the Board relating to any of
			 its functions under this section.
						(l)There are hereby made available from each of the Trust Funds such sums as are necessary to carry
			 out the provisions of this section and to administer the provisions of
			 section 235, in accordance with certifications which shall be made from
			 time to time by the Board to the Secretary of the Treasury.
						(m)In this section, the term Trust Funds has the meaning given such term in section 201(c)..
			207.Reallocation of payroll tax revenue from the Old-Age and Survivors Insurance Trust Fund to the
			 Federal Disability Insurance Trust Fund
				(1)WagesSection 201(b)(1) of the Social Security Act (42 U.S.C. 401(b)(1)) is amended by striking and (R) 1.80 per centum of the wages (as so defined) paid after December 31, 1999, and so reported and inserting (R) 1.80 per centum of the wages (as so defined) paid after December 31, 1999, and before January
			 1, 2015, and so reported, (S) 2.8 per centum of the wages (as so defined)
			 paid after December 31, 2014, and before January 1, 2016, and so reported,
			 (T) 2.4 per centum of the wages (as so defined) paid after December 31,
			 2015, and before January 1, 2017, and so reported, (U) 2.2 per centum of
			 the wages (as so defined) paid after December 31, 2016, and before January
			 1, 2020, and so reported, (V) 2.0 per centum of the wages (as so defined)
			 paid after December 31, 2019, and before January 1, 2026, and so reported,
			 and (W) 1.8 per centum of the wages (as so defined) paid after December
			 31, 2025, and so reported.
				(2)Self-employment incomeSection 201(b)(2) of such Act (42 U.S.C. 401(b)(2)) is amended by striking and (R) 1.80 per centum of the amount of self-employment income (as so defined) so reported for any
			 taxable year beginning after December 31, 1999 and inserting (R) 1.80 per centum of the amount of self-employment income (as so defined) so reported for any
			 taxable year beginning after December 31, 1999, and before January 1,
			 2015, (S) 2.8 per centum of the amount of self-employment income (as so
			 defined) so reported for any taxable year beginning after December 31,
			 2014, and before January 1, 2016, (T) 2.4 per centum of the amount of
			 self-employment income (as so defined) so reported for any taxable year
			 beginning after December 31, 2015, and before January 1, 2017, (U) 2.2 per
			 centum of the amount of self-employment income (as so defined) so reported
			 for any taxable year beginning after December 31, 2016, and before January
			 1, 2020, (V) 2.0 per centum of the amount of self-employment income (as so
			 defined) so reported for any taxable year beginning after December 31,
			 2019, and before January 1, 2026, and (W) 1.8 per centum of the amount of
			 self-employment income (as so defined) so reported for any taxable year
			 beginning after December 31, 2025.
				(3)Effective dateThe amendments made by this section shall apply with respect to wages paid after December 31, 2014,
			 and self-employment income for taxable years beginning after such date.
				
